

116 HR 3986 IH: Child Care Protection Improvement Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3986IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mrs. McBath (for herself, Mr. Taylor, Mrs. Axne, Mr. Keller, and Ms. Finkenauer) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a task force to improve child care protections provided through interstate criminal
			 background checks.
	
 1.Short titleThis Act may be cited as the Child Care Protection Improvement Act of 2019. 2.Task force to assist in implementing interstate criminal background checks for child care staff members (a)EstablishmentThere is established in the Department of Health and Human Services a task force, to be known as the Interagency Task Force for Child Safety (referred to in this section as the Task Force), to identify, evaluate, and recommend best practices and technical assistance to assist Federal and State agencies in fully implementing the requirements of section 658H(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f(b)) for child care staff members.
 (b)CompositionNot later than 60 days after the date of the enactment of this Act, the President shall appoint the members of the Task Force which shall include—
 (1)the Director of the Office of Child Care of the Department of Health and Human Services, the Associate Commissioner of the Children's Bureau of the Department of Health and Human Services, the Director of the Federal Bureau of Investigation, or their respective designees; and
 (2)such other Federal officials as may be designated by the President. (c)ChairpersonThe chairperson of the Task Force shall be the Assistant Secretary of the Administration for Children and Families of the Department of Health and Human Services.
 (d)ConsultationThe Task Force shall consult with representatives from State child care agencies, State child protective services, State criminal justice agencies, providers of child care services, including those in the private sector, and other relevant stakeholders on identifying problems in implementing, and proposing solutions to implement, the requirements of section 658H(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f(b)) as described in such section. Such consultation shall include State agencies that have been able to implement such requirements as well as State agencies that have not.
 (e)Task Force dutiesThe Task Force shall— (1)develop recommendations for improving implementation of the requirements of section 658H(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f(b)), including recommendations about how the member agencies of the Task Force will collaborate and coordinate efforts to implement such requirements; and
 (2)develop recommendations that identify best practices and evaluate technical assistance to assist relevant Federal and State agencies in implementing section 658H(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f(b)), which identification and evaluation shall include—
 (A)an analysis of available research and information at the Federal, State, and local levels regarding the status of the interstate requirements of such section for child care staff members who have resided in one or more States during the previous 5 years and who seek employment in a child care program in a different State;
 (B)a list of State agencies that are not responding to interstate requests covered by such section for relevant information on child care staff members, and why they are not responding if aware of such requests;
 (C)identification of the challenges State agencies are experiencing in responding to such interstate requests;
 (D)an analysis of the length of time it takes the State agencies in a State to receive such results from State agencies in another State in response to such an interstate request in accordance with such section;
 (E)an analysis of the average processing time for the interstate requests, after such response has been received, in accordance with such section;
 (F)identification of the fees and work burden associated with the interstate requests in each State to meet requirements in accordance with such section, including information regarding who pays the fees and whether and how the cost of the fees may be changed;
 (G)a list of States that are participating in the National Fingerprint File program, as administered by the Federal Bureau of Investigation, and an analysis of reasons States have or have not chosen to participate in the program, including barriers to participation such as barriers related to State regulatory requirements and statutes; and
 (H)a list of States that have closed record laws or systems that prevent the States from sharing complete criminal records data or information with State agencies in another State.
 (f)MeetingsNot later than 3 months after the date of the enactment of this Act, the Task Force shall hold its first meeting.
 (g)Final reportNot later than 1 year after the first meeting of the Task Force, the Task Force shall submit to the Secretary of Health and Human Services, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives a final report containing all of the recommendations required by subsection (e).
 (h)SunsetThe Task Force shall terminate 1 year after submitting its final report under subsection (g), but not later than September 30, 2021.
			